DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2021 has been entered.

Claim Objections
Claim(s) 8 is/are objected to because of the following informalities:  in line 2 of the claim “comprise” should read “comprises”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Mitsuhashi et al. (US 2013/0020468, hereinafter “Mitsuhashi,” previously cited, under a different interpretation from that used previously) with Watanabe (US 2012/0086094, hereinafter “Watanabe”, previously cited and used as an evidentiary reference to show that Mitsuhashi teaches a metal grid structure disposed in the array region).
Regarding claim 1, Mitsuhashi teaches in an annotated Fig. 14 (shown below) and related text a semiconductor device, comprising: 
a first dielectric structure (45, annotated Fig. 14 and ¶¶[0152]-[0153]); 
a second dielectric structure (26, annotated Fig. 14 and ¶[0073]); 
a first substrate (2, annotated Fig. 14 and ¶[0073]) disposed between the first dielectric structure and the second dielectric structure (annotated Fig. 14), wherein the first substrate has an array region and a black level collection (BLC) region (annotated Fig. 14); 
(2b, 9b, annotated Fig. 14 and ¶¶[0090]-[0091]) disposed over the second dielectric structure, wherein the second dielectric structure is disposed between the passivation structure and the first substrate (annotated Fig. 14); 
a first metallic structure (47, annotated Fig. 14 and ¶¶[0152] and [0155]) disposed over the first dielectric structure (45, annotated Fig. 14) in the BLC region (annotated Fig. 14 and ¶¶[0155] and [0165]); 
a second metallic structure (37, annotated Fig. 14 and ¶[0158]) disposed over the passivation structure (annotated Fig. 14); and 
a third metallic structure (23, annotated Fig. 14 and ¶[0154]) disposed in the first dielectric structure (45, annotated Fig. 14), the first substrate (2, annotated Fig. 14), the second dielectric structure (26, annotated Fig. 14) and the passivation structure (2b and 9b, annotated Fig. 14); and 
a metal grid  (i.e. Mitsuhashi teaches that blocking film 16 has multiple light receiving openings 16a that correspond to the photoelectric converters 20 (¶¶[0070] and in [0084]), which would be present on the right hand side of the device disclosed by Mitsuhashi in Fig. 14 and which would result in the light blocking film forming a grid similar to that disclosed by the applicant as evidenced by Watanabe, Fig. 15) disposed over the first dielectric structure (45, annotated Fig. 14) in the array region, wherein the metal grid is separated from the first metallic structure and the third metallic structure (Mitsuhashi, annotated Fig. 14)
wherein the first metallic structure (47, annotated Fig. 14) is electrically connected to the second metallic (37, annotated Fig. 14) structure through the third metallic structure (23, annotated Fig. 14), the third metallic structure includes a first (i.e. the width of the third metallic structure 23 gradually decreases as it penetrates through the first dielectric structure, the first substrate, the second dielectric structure and the passivation structure), 
wherein the first metallic structure has a first bottom surface (annotated Fig. 14) and a second bottom surface (annotated Fig. 14), the first bottom surface is in contact with a top surface of the first dielectric structure (45, annotated Fig. 14), the second bottom surface is in contact with a top surface of the third metallic structure, and the first bottom surface is coupled to the second bottom surface. 

[AltContent: connector][AltContent: textbox (BLC)][AltContent: textbox (TOV)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox ((Annotated Figure))][AltContent: textbox (ARRAY)][AltContent: arrow]
    PNG
    media_image1.png
    543
    796
    media_image1.png
    Greyscale



Regarding claim 2 (1), Mitsuhashi teaches wherein the first substrate comprises a through via (TOV) region (annotated Fig. 14).
Regarding claim 3 (2), Mitsuhashi wherein the first metallic structure (47, annotated Fig. 14) is disposed in the BLC region and the TOV region (annotated Fig. 14), and the third metallic structure (23, annotated Fig. 14) is disposed in the TOV region (annotated Fig. 14).
Regarding claim 4 (1), Mitsuhashi teaches wherein the width of the first portion is greater than the width of the second portion, and the width of the second portion is greater than the width of the third portion (annotated Fig. 14).
Regarding claim 5 (1), Mitsuhashi further teaches a second substrate (9, annotated Fig. 14 and ¶[0064]), wherein the second metallic structure is disposed between the passivation structure (2b and 9b, annotated Fig. 14) and the second substrate (9, annotated Fig. 14).
Regarding claim 6 (1), Mitsuhashi teaches wherein the first dielectric structure comprises at least a dielectric layer (45-2, annotated Fig. 14 and ¶[0153]) and an anti-reflective coating (ARC) (45-1, annotated Fig. 14 and ¶[0153]) disposed between the first substrate and the dielectric layer.
Regarding claim 9 (1), Mitsuhashi teaches wherein the passivation structure comprise a plurality of passivation layers (2b and 9b, annotated Fig. 14).


Claim(s) 1-9 and 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ting et al. (US 2015/0333093, hereinafter “Ting”).

Regarding claim 1, Ting teaches in Fig. 14 (annotated Fig. 14 shown below) and related text a semiconductor device, comprising: 
a first dielectric structure (602, 504, 1002, annotated Fig. 14 and ¶¶[0023] and [0029]); 
a second dielectric structure (304, annotated Fig. 14 and ¶[0016]); 
a first substrate (102, annotated Fig. 14 and ¶[0073]) disposed between the first dielectric structure and the second dielectric structure (annotated Fig. 14), wherein the first substrate has an array region and a black level collection (BLC) region (annotated Fig. 14); 
a passivation structure (i.e. two layers joined at interface 404, annotated Fig. 14 and ¶[0019]) disposed over the second dielectric structure, wherein the second (annotated Fig. 14); 
a first metallic structure (1204, annotated Fig. 14 and ¶[0032]) disposed over the first dielectric structure (602, 504, 1002, annotated Fig. 14) in the BLC region (annotated Fig. 14); 
a second metallic structure (806, annotated Fig. 14 and ¶[0025]) disposed over the passivation structure (annotated Fig. 14); and 
a third metallic structure (902, annotated Fig. 14 and ¶[0026]) disposed in the first dielectric structure (504, 602, annotated Fig. 14), the first substrate (102, annotated Fig. 14), the second dielectric structure (304, annotated Fig. 14) and the passivation structure (annotated Fig. 14); and 
a metal grid  (1206, annotated Fig. 14 and ¶¶[0030] and [0032]) disposed over the first dielectric structure (504, 602, 1002, annotated Fig. 14) in the array region, wherein the metal grid is separated from the first metallic structure and the third metallic structure (annotated Fig. 14)
wherein the first metallic structure (1204, annotated Fig. 14) is electrically connected to the second metallic (806, annotated Fig. 14) structure through the third metallic structure (902, annotated Fig. 14), the third metallic structure includes a first portion in the first dielectric structure and the first substrate, a second portion in the second dielectric structure and a third portion in the passivation structure, and widths of the first portion, the second portion and the third portion are different from each other (annotated Fig. 14), 
(annotated Fig. 14) and a second bottom surface (annotated Fig. 14), the first bottom surface is in contact with a top surface of the first dielectric structure (annotated Fig. 14), the second bottom surface is in contact with a top surface of the third metallic structure, and the first bottom surface is coupled to the second bottom surface. 
[AltContent: textbox ()][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (BLC)][AltContent: textbox (2nd dielectric)][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (passivation)][AltContent: textbox (ARRAY)][AltContent: textbox (TOV)][AltContent: textbox (BLC)][AltContent: arrow][AltContent: textbox ((Annotated Figure))]
    PNG
    media_image2.png
    487
    725
    media_image2.png
    Greyscale



Regarding claim 2 (1), Ting teaches wherein the first substrate comprises a through via (TOV) region (annotated Fig. 14).
Regarding claim 3 (2), Ting wherein the first metallic structure (1204, annotated Fig. 14) is disposed in the BLC region and the TOV region (annotated Fig. 14), and the third metallic structure (902, annotated Fig. 14) is disposed in the TOV region (annotated Fig. 14).
Regarding claim 4 (1), Ting teaches wherein the width of the first portion is greater than the width of the second portion, and the width of the second portion is greater than the width of the third portion (annotated Fig. 14).
Regarding claim 5 (1), Ting further teaches a second substrate (412, annotated Fig. 14 and ¶[0019]), wherein the second metallic structure is disposed between the passivation structure (annotated Fig. 14) and the second substrate (annotated Fig. 14).
Regarding claim 6 (1), Ting teaches wherein the first dielectric structure comprises at least a dielectric layer (602, annotated Fig. 14 and ¶[0023]) and an anti-reflective coating (ARC) (504, annotated Fig. 14 and ¶[0022]) disposed between the first substrate and the dielectric layer.
Regarding claim 7 (6), Ting teaches wherein the third metallic structure (902, annotated Fig. 14) is electrically isolated form the first substrate by the dielectric layer (602, annotated Fig. 14) of the first dielectric structure.
Regarding claim 8 (1), Ting teaches wherein the second dielectric structure comprises and ILD and an IMD (annotated Fig. 14 and ¶[0017]). 
Regarding claim 9 (1), Ting teaches wherein the passivation structure comprise a plurality of passivation layers (annotated Fig. 14).
Regarding claim 15, Ting teaches in Figs. 1-14 (annotated Fig. 14 shown above) and related text a method of manufacturing a semiconductor device, comprising: 
receiving a semiconductor structure (i.e. layers above interface 404, annotated Fig. 14) having a first dielectric structure (504, 602, 1002, annotated Fig. 14 and ¶¶[0022]-[0023] and [0029]), a second dielectric structure (304, annotated Fig. 14 and ¶[0016]), a first substrate (102, annotated Fig. 14 and ¶[0012]) disposed between the first dielectric structure and the second dielectric structure, and a passivation structure (annotated Fig. 14) wherein the second dielectric structure is disposed between the first substrate and the passivation structure (annotated Fig. 14); 
forming a recess (506, 802, Figs. 5, 8 and ¶¶[0022]-[0025]) penetrating the first dielectric structure (504, Fig. 5), the first substrate (102, Fig. 5), the second dielectric structure (304, Fig. 8) and the passivation structure (Fig. 8 and annotated Fig. 14, ¶¶[0022]-[0025]); 
forming a first metallic structure in the recess (902, Fig. 9 and ¶[0026]), wherein the first metallic structure includes a first portion in the first dielectric structure and the first substrate (annotated Fig. 14), a second portion in the second dielectric structure (annotated Fig. 14) and a third portion in the passivation layer structure (annotated Fig. 14), wherein widths of the first portion, the second portion and the third portion are different from each other (annotated Fig. 14); and 
forming a second metallic structure (1204, annotated Fig. 14 and ¶[0032]) and a metal grid (1206, annotated Fig. 14 and ¶[0033]) over the first dielectric structure (annotated Fig. 14), wherein the second metallic structure (1204, annotated Fig. 14) is electrically connected to the first metallic structure (902, annotated Fig. 14), the second metallic structure blocks incident light entering into an optical sensing region of the semiconductor structure and is electrically connected to ground for directing electrons to the ground (¶¶[0032]-[0035]), the second metallic structure (1204, annotated Fig. 14) has a first bottom surface and a second bottom surface, the first bottom surface is in (1002, annotated Fig. 14), the second bottom surface is in contact with a top surface of the first metallic structure (902, annotated Fig. 14), and the first bottom surface is coupled to the second bottom surface.
Regarding claim 16 (15), Ting further teaches bonding (¶¶[0019]-[0020]) the first substrate (102, annotated Fig. 14) to a second substrate (402, Fig. 4 and ¶[0019]) to form the semiconductor structure (annotated Fig. 14).
Regarding claim 17 (16), Ting teaches wherein the semiconductor structure further comprises a third metallic structure (806, annotated Fig. 14 and ¶[0025]) disposed between the passivation structure and the second substrate, and the third metallic structure is electrically connected to the second metallic structure by the first metallic structure (annotated Fig. 14).
Regarding claim 18 (17), Ting teaches wherein the passivation structure comprises a first passivation layer (304 of 302 at interface 404, Fig. 4 and annotated Fig. 14) disposed over the second dielectric structure (304, annotated Fig. 14) and a second passivation layer (i.e. layer of 403 at interface 404, Fig. 4 and annotated Fig. 14) disposed over the third metallic structure, and the passivation structure is formed by bonding the first passivation layer and the second passivation layer during the bonding of the first substrate and the second substrate (¶¶[0019]-[0020]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi as applied to claim 6 above, and further in view of Murakoshi (US 2011/0227180, hereinafter “Murakoshi,” previously cited).
Regarding 7 (6), teaching of Mitsuhashi was disclosed above in the rejection of claim 6.  Mitsuhashi, however, does not explicitly teaches wherein the third metallic structure is electrically isolated from the first substrate by the dielectric layer of the first dielectric structure.  Murakoshi, in a similar field of endeavor, teaches in Figs. 16-20 and related text, a metallic structure (i.e. electrode, 33, Fig. 20 and ¶[0094]) electrically isolated from the first substrate (20, Fig. 20 and ¶[0100]) by a dielectric layer (32, Fig. 20 and ¶[0062]) of a first dielectric structure that comprises the dielectric layer (32 (66), Figs. 16 and 20 and ¶¶[0090]-[0091]) and an anti-reflective layer (53, Fig. 20 and ¶[0065]) in order to properly isolate the metallic structure from the substrate and provide isolation for the layers subsequently formed on the first dielectric structure (¶[0117]).
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, namely, providing appropriate isolation (i.e. electrode) and the substrate, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to electrically isolate the third metallic structure from the first substrate disclosed by Mitsuhashi by the dielectric layer of the first dielectric structure as disclosed by Murakoshi in order properly isolate the third metallic structure from the substrate and provide isolation for the layers subsequently formed on the first dielectric structure.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi as applied to claim 1 above, and further in view of Takahshi et al. (US 2011/0233702, hereinafter “Takahashi,” previously cited).
Regarding claim 8 (1), teaching of Mitsuhashi was disclosed above in the rejection of claim 1.  Mitsuhashi, however, does not explicitly teaches wherein the second dielectric structure comprise an ILD and an IMD.  Takahashi, in a similar field of endeavor, teaches in Fig. 4 and related text a second dielectric layer that includes and ILD (43a, 43b, Fig. 4 and ¶[0115]) and IMD (39, Fig. 4 and ¶[0115])  in order to form connection conductor having different heights.
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, namely, forming of connection conductor having different heights.
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include a second dielectric structure comprise an ILD and an IMD as .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 15 have been fully considered.  The arguments with respect to claims 1 and 15 are moot in view of new grounds of rejections.  Applicant’s arguments, with respect to 10 have been found persuasive.  

Allowable Subject Matter
Claim(s) 10-14 are allowed.  Claim(s) 19-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 10, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device recited in claim(s) 10, particularly characterized by a first metallic structure disposed over a first dielectric structure and comprising a protrusion in contact with a substrate disposed between the first dielectric structure and a second dielectric structure, where the first metallic structure has a first bottom surface and a second bottom surface, the first bottom surface being in contact with a top surface of the first dielectric structure, the 
Regarding claim 19, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method of manufacturing a semiconductor device particularly characterized by the step of forming a trench penetrating a portion of a first dielectric structure to expose a portion of a first substrate disposed between the first dielectric structure and a second dielectric structure in combination with all other method steps recited in the claim(s).  The closest prior art of record to Mitsuhashi et al. (US 2013/0020468), Watanabe (US 2012/0086094) and Ting et al. (US 2015/0333093) fails to teach all of the above identified elements of the semiconductor device.  Claim(s) 20, which either directly or indirectly depend from claim(s) 19, and which include all of the limitations recited in claim(s) 19, is/are allowed for the similar reasons. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/7/2022